DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 11-15, 17-18, and 20, respectively, of U.S. Patent No. 11.308,737. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention and the U.S. Patent both claim a telematics server.  The claims are represented in the table below:
U.S. Patent 11,308,737
Application 17/700206 (present invention)
1. A telematics system comprising: a telematics server configured to: receive telematics data from a plurality of wireless devices; 


receive, from a first device of a first user configured to execute the first set of program instructions, a first series of telematics data; transmit, to the first device, one or more messages regarding a first duration of a first portion of a vehicle trip of a vehicle; 
transmit, to a second device of a second user configured to execute the second set of program instructions, the one or more messages, 
wherein at least one message of the one or more messages causes a display of the second device to display an electronic notification indicating that the second user operate the vehicle during a second portion of the vehicle trip.
21. A telematics server comprising: one or more memories comprising instructions stored thereon; and one or more processors configured to execute the instructions and perform operations comprising: 
receiving, from a first device of a first user, a first series of telematics data; 

generating one or more messages regarding a first duration of a first portion of a vehicle trip of a vehicle based upon the first series of telematics data; and 
transmitting, to a second device of a second user, the one or more messages; 

wherein at least one message of the one or more messages causes a display of the second device to display an electronic notification indicating that the second user should operate the vehicle during a second portion of the vehicle trip.
2. The telematics system of claim 1, wherein the first device travels with the vehicle and is in a first proximity of the first user, wherein the second device travels with the vehicle and is in a second proximity of the second user, the second proximity different from the first proximity, and wherein the first set of program instructions on the first device and the second set of program instructions on the second device are copies of a common set of program instructions.

3. The telematics system of claim 1, wherein the telematics system is further configured to determine a number of potential drivers by determining that a distance of a second proximity of the second user to a first proximity of the first user is below a predetermined threshold.

4. The telematics system of claim 1, wherein the telematics server is further configured to determine, based on the first series of telematics data, that the first user operates the vehicle during a first portion of the vehicle trip, wherein a first mobile application implemented on the first device includes the first set of program instructions and a second mobile application implemented on the second device includes the second set of program instructions, wherein the telematics server is further configured to transmit, to the first device, a first indication that the first user operates the vehicle, the first indication causing the first mobile application to execute in a driver application mode, wherein the telematics server is further configured to determine, based on a second series of telematics data received from the second device, that the second user does not operate the vehicle during the first portion of the vehicle trip, wherein the telematics server is further configured to transmit, to the second device, a second indication that the second user does not operate the vehicle, the second indication causing the second mobile application to execute in a passenger application mode, wherein the first mobile application is configured to wirelessly transmit, from of the first device, the first series of telematics data to the telematics server after exiting the driver application mode.
22. The telematics server of claim 21, wherein the first device is configured to run a first mobile application and the second device is configured to run a second mobile application, wherein the operations further comprise: determining, based on the first series of telematics data, that the first user operates the vehicle during a first portion of the vehicle trip; and transmitting, to the first device, a first indication that the first user operates the vehicle, the first indication causing the first mobile application to execute in a driver application mode.

23. (New) The telematics server of claim 22, wherein the operations further comprise: determining, based on a second series of telematics data received from the second device, that the second user does not operate the vehicle during the first portion of the vehicle trip; and -3- US.137425172.01transmitting, to the second device, a second indication that the second user does not operate the vehicle, the second indication causing the second mobile application to execute in a passenger application mode.
24. (New) The telematics server of claim 22, wherein the first mobile application is configured to wirelessly transmit the first series of telematics data to the telematics server after exiting the driver application mode.
5. The telematics system of claim 4, wherein the first mobile application is configured to exit the driver application mode after a speed associated with the first device is determined to be below a threshold value of 10 mph for a period of at least 5 minutes.
25. The telematics server of claim 22, wherein the first mobile application is configured to exit the driver application mode after a speed associated with the first device is determined to be below a threshold value for at least a predetermined period.
6. The telematics system of claim 1, wherein the vehicle is determined to be engaged in an extended period of travel when a predetermined trip threshold is reached.
26. The telematics server of claim 21, wherein the vehicle is determined to be engaged in an extended period of travel when a predetermined trip threshold is reached.
7. The telematics system of claim 1, wherein the second device renders the one or more messages on a display of the second device, wherein at least one message of the one or more messages causes the display of the second device to display a recommendation or a discount associated with predicted locations along a predicted route of the vehicle trip.
27. The telematics server of claim 21, wherein at least one message of the one or more messages causes the display of the second device to display a recommendation or a discount associated with a predicted location along a predicted route of the vehicle trip.
8. A telematics method comprising: receiving, at a telematics server, telematics data from a plurality of wireless devices; receiving, from a first device of a first user executing a first set of program instructions, a first series of telematics data at the telematics server; 
transmitting, from the telematics server to the first device, one or more messages regarding a first duration of a first portion of a vehicle trip of a vehicle; and 
transmitting, from the telematics server or the first device to a second device of a second user executing a second set of program instructions, the one or more messages, wherein at least one message of the one or more messages causes a display of the second device to display an electronic notification indicating that the second user operate the vehicle during a second portion of the vehicle trip.
28. A telematics method comprising: receiving, from a first device of a first user, a first series of telematics data; 



generating one or more messages regarding a first duration of a first portion of a vehicle trip of a vehicle based upon the first series of telematics data; and 
transmitting, to a second device of a second user, the one or more messages; wherein at least one message of the one or more messages causes a display of the second device to display an electronic notification indicating that the second user should operate the vehicle during a second portion of the vehicle trip.
9. The telematics method of claim 8, wherein the telematics server is configured to determine that the first device is traveling with the vehicle and is in a first proximity to a first user, wherein the telematics server is further configured to determine that the second device is traveling with the vehicle and is in a second proximity to a second user, the second proximity different from the first proximity, wherein the first set of program instructions on the first device and the second set of program instructions on the second device are copies of a common set of program instructions.

10. The telematics method of claim 9, wherein the telematics server is further configured to determine a number of potential drivers by determining a distance of the second proximity of the second user to the first proximity of the first user.	

11. The telematics method of claim 8, wherein the telematics server is configured to determine, based on the first series of telematics data, that the first user operates the vehicle during a first portion of a vehicle trip, wherein a first mobile application implemented on the first device includes the first set of program instructions and a second mobile application implemented on the second device includes the second set of program instructions, wherein the telematics server is further configured to transmit, to the first device, a first indication that the first user operates the vehicle, the first indication causing the first mobile application to execute in a driver application mode, wherein the telematics server determines, based on a second series of telematics data received from the second device, that the second user does not operate the vehicle during the first portion of the vehicle trip, wherein the telematics server is further configured to transmit, to the second device, a second indication that the second user does not operate the vehicle, the second indication causing the second mobile application to execute in a passenger application mode, wherein the first mobile application is configured to transmit, from the first device, the first series of telematics data to the telematics server after exiting the driver application mode.
29. The telematics method of claim 28, wherein the first device is configured to run a first mobile application and the second device is configured to run a second mobile application, wherein the operations further comprise: determining, based on the first series of telematics data, that the first user operates the vehicle during a first portion of the vehicle trip; and transmitting, to the first device, a first indication that the first user operates the vehicle, the first indication causing the first mobile application to execute in a driver application mode.

30. The telematics method of claim 29, further comprising: determining, based on a second series of telematics data received from the second device, that the second user does not operate the vehicle during the first portion of the vehicle trip; and transmitting, to the second device, a second indication that the second user does not operate the vehicle, the second indication causing the second mobile application to execute in a passenger application mode.

31. The telematics method of claim 29, wherein the first mobile application is configured to wirelessly transmit the first series of telematics data to the telematics server after exiting the driver application mode.
12. The telematics method of claim 11, wherein the first mobile application is configured to exit the driver application mode after a speed associated with the first device is determined to be below a threshold value of 10 mph for a period of at least 5 minutes.
32. The telematics method of claim 29, wherein the first mobile application is configured to exit the driver application mode after a speed associated with the first device is determined to be below a threshold value for at least a predetermined period.
13. The telematics method of claim 8, wherein the vehicle is determined to be engaged in an extended period of travel when a predetermined trip threshold is reached.
33. The telematics method of claim 28, wherein the vehicle is determined to be engaged in an extended period of travel when a predetermined trip threshold is reached.
14. The telematics method of claim 8, wherein the second device renders the one or more messages on a display of the second device, wherein at least one message of the one or more messages causes the display of the second device to display a recommendation or discount associated with predicted locations along a predicted route of the vehicle trip.
34. The telematics method of claim 28, wherein at least one message of the one or more messages causes the display of the second device to display a recommendation or discount associated with predicted locations along a predicted route of the vehicle trip.
15. A tangible, non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computing device, the computing device including one or more memories, cause the computing device to: receive telematics data from a plurality of wireless devices; determine that a first device is traveling with a vehicle and in a first proximity to a first user; determine that a second device is traveling with the vehicle and in a second proximity to a second user, the second proximity different from the first proximity; wirelessly receive, from the first device, a first series of telematics data; determine, based on the first series of telematics data, that the first user operates the vehicle during a first portion of a vehicle trip; transmit a first indication that the first user operates the vehicle, the first indication causing a first mobile application running on the first device to execute in a driver application mode; 
transmit to the first device, one or more messages regarding a first duration of the first portion of the vehicle trip; 

wirelessly receive, from the second device, a second series of telematics data; 
determine, based on the second series of telematics data, that the second user does not operate the vehicle during the first portion of the vehicle trip; transmit a second indication that the second user does not operate the vehicle, the second indication causing the second mobile application to execute in a passenger application mode, transmit, to the second device, the one or more messages, wherein at least one message of the one or more messages causes a display of the second device to display an electronic notification indicating that the second user operate the vehicle during a second portion of the vehicle trip.
35. A non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computing device, cause the computing device to: 








receive, from the first device, a first series of telematics data; 







generate one or more messages regarding a first duration of a first portion of a vehicle trip of a vehicle based upon the first series of telematics data; and 
transmit, to the second device, the one or more messages; 
wherein at least one message of the one or more messages causes a display of the second device to display an electronic notification indicating that the second user should operate the vehicle during a second portion of the vehicle trip.

36. The computer-readable medium of claim 35, wherein the first device is configured to run a first mobile application and the second device is configured to run a second mobile application, wherein the instructions further cause the computing device to: -5- US.137425172.01determine, based on the first series of telematics data, that the first user operates the vehicle during a first portion of the vehicle trip; and transmit, to the first device, a first indication that the first user operates the vehicle, the first indication causing the first mobile application to execute in a driver application mode.

37. The computer-readable medium of claim 36, wherein the instructions further cause the computing device to: determining, based on a second series of telematics data received from the second device, that the second user does not operate the vehicle during the first portion of the vehicle trip; and transmitting, to the second device, a second indication that the second user does not operate the vehicle, the second indication causing the second mobile application to execute in a passenger application mode.
16. The computer-readable medium of claim 15, wherein the instructions further cause the computing device to determine a number of potential drivers by determining a distance of the second proximity of the second user to the first proximity of the first user.

17. The computer-readable medium of claim 15, wherein the first mobile application is configured to transmit, from the first device, the first series of telematics data after exiting the driver application mode.
38. The computer-readable medium of claim 36, wherein the first mobile application is configured to transmit the first series of telematics data after exiting the driver application mode.
18. The computer-readable medium of claim 17, wherein the first mobile application is configured to exit the driver application mode after a speed associated with the first device is determined to be below a threshold value of 10 mph for a period of at least 5 minutes.
39. The computer-readable medium of claim 36, wherein the first mobile application is configured to exit the driver application mode after a speed associated with the first device is determined to be below a threshold value for at least a predetermined period.
19. The computer-readable medium of claim 15, wherein the vehicle is determined to be engaged in an extended period of travel when a predetermined trip threshold is reached.

20. The computer-readable medium of claim 15, wherein at least one message of the one or more messages causes the display of the second device to display an estimated time at which the second user should allow the first user to resume operation of the vehicle during a third portion of the vehicle trip.
40. The computer-readable medium of claim 35, wherein at least one message of the one or more messages causes the display of the second device to display an estimated time at which the second user should allow the first user to resume operation of the vehicle during a third portion of the vehicle trip.


Claim 21 of the present invention differs from claim 1 of the U.S. Patent because claim 1 of the U.S. Patent further recites receive telematics data from a plurality of wireless devices, transmit, to the first device one or more messages, and first and second program instructions.  It would have been obvious, however, to one of ordinary skill in the art, at the time of filing, to remove the additional limitations of claim 1 of the U.S. Patent, as a matter of engineering choice and user preference, to conclude at claim 21 of the present invention.  Such a modification would not render the invention inoperable for its intended function and would yield predictable results.  See MPEP 2144.04.
Claims 22-24 are rejected for the same reasons as claim 21 above, further in view of claim 4 of the U.S. Patent.
Claim 25 is rejected for the same reasons as claim 21 above, further in view of claim 5 of the U.S. Patent.
Claim 26 is rejected for the same reasons as claim 21 above, further in view of claim 6 of the U.S. Patent.
Claim 27 is rejected for the same reasons as claim 21 above, further in view of claim 7 of the U.S. Patent.
Claim 28 is rejected for the same reasons as claim 21 above, in view of claim 8 of the U.S. Patent.
Claims 29-31 are rejected for the same reasons as claim 28 above, further in view of claim 11 of the U.S. Patent.
Claim 32 is rejected for the same reasons as claim 28 above, in view of claim 12 of the U.S. Patent.
Claim 33 is rejected for the same reasons as claim 28 above, in view of claim 13 of the U.S. Patent.
Claim 34 is rejected for the same reasons as claim 28 above, in view of claim 14 of the U.S. Patent.
Claim 35 is rejected for the same reasons as claim 21 above, in view of claim 15 of the U.S. Patent.
Claim 36 is rejected for the same reasons as claim 35 above, in view of claim 15 of the U.S. Patent.
Claim 37 is rejected for the same reasons as claim 35 above, in view of claim 15 of the U.S. Patent.
Claim 38 is rejected for the same reasons as claim 35 above, further in view of claim 17 of the U.S. Patent.
Claim 39 is rejected for the same reasons as claim 35 above, further in view of claim 18 of the U.S. Patent.
Claim 40 is rejected for the same reasons as claim 35 above, further in view of claim 20 of the U.S. Patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683